Citation Nr: 1241629	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-24 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active service from January 1960 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Shortly thereafter in the same month, the RO in Los Angeles, California, notified the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Los Angeles, California.  

The Board recognizes that the Veteran's VA Form 9 only listed entitlement to service connection for hypertension as the issue that he desired to appeal.  Afterwards (in January 2012), however, the RO issued a Supplemental Statement of the Case that included the issue of entitlement to service connection for type II diabetes mellitus.  This, issue was also included on the VA Form 8, Certification of Appeal to the Board.  Consequently, as the RO has continued to adjudicate the issue of entitlement to service connection for type II diabetes mellitus, the Board finds that it has waived any jurisdictional defects in the VA Form 9, and that this additional service connection claim is also on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the 60-day filing requirement of a Substantive Appeal is not a jurisdictional bar to Board review as VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly).

The Veteran appeared and testified at a hearing held before a Decision Review Officer at the RO in Los Angeles, California, in June 2008.  A copy of the transcript of this hearing has been associated with the claims file.  

The Board notes that the Veteran's original appeal also contained a claim for service connection for a hiatal hernia.  By rating decision issued in June 2008, service connection for a hiatal hernia was granted effective May 30, 2006, and evaluated as 10 percent disabling, which represented a grant of the full benefit sought on appeal.  Thus, that issue is not before the Board.  Furthermore, the Board notes that the Veteran did not disagree with either the initial rating or the effective date assigned within one year of that rating decision.  Consequently, that rating decision is final, and there are no issues before the Board at the present time relating to it.

The Board also notes that, in rating decisions issued in August 2008 and May 2009, the RO denied service connection for lumbar spine strain with degenerative disc disease.  The Veteran did not disagree with either of those rating decisions within one year of their issuance.  Consequently, they are final, and there are no issues before the Board at the present time relating to the RO's denial of service connection for such a disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is warranted to comply with VA's duty to assist the Veteran in obtaining adequate VA examinations related to his claims.  The Board notes that the Veteran underwent a VA examination in October 2006 in relation to his multiple claims for service connection.  The examiner who conducted this examination did not render any diagnoses.  (Rather, she stated the Veteran's complaints.)  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regard to the Veteran's claim for service connection for hypertension in particular, the Veteran contends that he was pre-hypertensive in service and that he was diagnosed to have hypertension shortly after discharge (between 1963 and 1965).  He maintains that he has been on antihypertensive medication since then.  

The Veteran's service treatment records only show blood pressure readings taken during examinations.  The clinical records do not show that any blood pressure readings were taken during service.  Three examinations were conducted during service - at entrance in December 1959, in November 1961, and at separation in November 1963.  The Reports of Medical History from these examinations indicate that the Veteran denied having a history of high or low blood pressure.  The Reports of Medical Examination demonstrate that blood pressures readings were 144/84, 110/76 and 124/86, respectively.  The Veteran contends that these readings demonstrate he had pre-hypertension in service.

The earliest post-service medical evidence showing a diagnosis of hypertension is from February 2001.  At that time, the Veteran was establishing care with a new private physician and reported a history of having been diagnosed to have hypertension over 35 years before and being presently on medications for it.  

In support of his claim, the Veteran submitted an article from the Mayo Clinic's website.  This article defines pre-hypertension as having a systolic pressure from 120 to 139 mmHg or a diastolic pressure from 80 to 89 mmHg.  The Veteran argues on his VA Form 9 that this supports his claim that he was pre-hypertensive in service.  If this argument were to be accepted, however, the Board points out that the first elevated blood pressure reading was taken at the time of his entrance examination in December 1959 (which was 144/84).  As such, if this blood pressure reading indicated that the Veteran's pre-hypertension pre-existed his entry into active duty, he would not be presumed to have been sound upon entry as to his hypertension and, thus, service connection would have to be established on the basis of aggravation rather than that it had its onset in service or was otherwise related to service.  He has also alleged that exposure to chemicals such as PCBs and weed killer sprays or that the hardships (i.e., stress) of service may have caused or aggravated his hypertension.  Consequently, the Board finds that the VA examiner should be asked to opine as to both theories of entitlement in rendering medical opinions.

With regard to the Veteran's claim for service connection for type II diabetes mellitus, the Board notes that, at his RO hearing in June 2008, the Veteran indicated that he did not know what the connection between his type II diabetes mellitus and service is and that that is why he is asking VA to look at it.  He did, however, testify to (and also raised it in a May 2008 statement) that he was exposed to PCBs while serving at the Air Base in Goose Bay, Labrador in Canada in 1960 by changing the oil in electrical transformers.  He also has reported exposure to other chemicals (not Agent Orange) used to kill weeds around the bases he was stationed at, especially Goose Bay, Labrador (1960) and Malmstrom Air Force Base, Montana (1963). 

The Veteran further testified at the June 2008 RO hearing that he has been pre-diabetic for over 25 years and was diagnosed to finally have type II diabetes mellitus in 2002.  The medical evidence of record, however, demonstrates that the Veteran was noted to have elevated blood sugar levels (called hypoglycemia or glucose intolerance) in 2004 and that a formal diagnosis of type II diabetes mellitus was made in May 2005 based upon his history of elevated glucose levels and an hemoglobin A1C of 7.1%.  The May 2005 private physician's treatment note that rendered the formal diagnosis of type II diabetes mellitus also indicates that the Veteran has a strong family history of diabetes.  VA treatment records indicate that the Veteran reported that his mother had diabetes mellitus.  The Board further notes that the medical evidence also demonstrates that the Veteran has other risk factors for type II diabetes mellitus such as obesity, hypertension, and high cholesterol.  Thus, on remand, the VA examiner should be asked to render a medical opinion as to the likely etiology of the Veteran's type II diabetes mellitus, i.e., exposure to chemicals in service versus other risk factors such as family history, hypertension, high cholesterol, and obesity.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Hypertension examination -  After reviewing the claims file (including the service treatment records and the available medical evidence) and physically examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the blood pressure readings of 144/84, 110/76 and 124/86 seen in the service treatment records in December 1959, November 1961 and November 1963, respectively, demonstrate that the Veteran had pre-hypertension during service, especially whether the 144/84 blood pressure reading noted in December 1959 at the entrance examination is a notation that the Veteran had pre-hypertension that pre-existed his entry into active duty.  

If the examiner opines that the blood pressure readings seen in the service treatment records demonstrate that the Veteran at least as likely as not had pre-hypertension that pre-existed his entry into active duty, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's pre-existing pre-hypertension was aggravated (i.e., underwent a permanent increase in severity) during active duty.  If so, then the examiner should further opine whether there is clear and unmistakable evidence that such aggravation was due to the natural progress of the disease.

If the examiner opines that the Veteran did not have pre-hypertension that existed prior to his entry into active duty, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current hypertension is related to any injury, disease or event incurred in service, especially the Veteran's claims that his hypertension was either caused or aggravated by (1) exposure to chemicals such as PCBs and weed killer sprays or (2) the hardships of service (i.e., stress especially at his last duty station in Montana).  In rendering an opinion, the examiner must take into consideration the Veteran's report of the onset of his hypertension and a continuity of symptoms since service, including when he was placed on medications for hypertension, in conjunction with the available medical evidence.

Type II Diabetes Mellitus Examination - After reviewing the claims file and physically examining the Veteran (including conducting any necessary diagnostic tests and/or studies), the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's type II diabetes mellitus is related to any disease or injury incurred during service, including whether it is related to exposure to chemicals such as PCBs and weed killer sprays while in service, or whether there is a more likely etiology of the Veteran's type II diabetes mellitus such as family history and other risk factors including obesity, hypertension and high cholesterol.  In rendering an opinion, the examiner must take into consideration the Veteran's report of the onset of his type II diabetes mellitus and a continuity of symptoms since service in conjunction with the available medical evidence.

Each examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

